PER CURIAM.
Motion for an appeal from the Whitley Circuit Court, W. L. Rose, Judge, denying appellants the right to the use of a passway.
*929Appellants base their claim to the pass-way upon an alleged grant and prescriptive use for the statutory period. The evidence is conflicting as to whether the passway now claimed is the same passway referred to in the grant and as to whether its use was adverse or permissive. The Chancellor’s finding on both points is sustained by the evidence.
The motion for an appeal is' overruled and the judgment is affirmed.